Title: To Thomas Jefferson from Philip I. Barziza, 2 February 1822
From: Barziza, Philip I.
To: Jefferson, Thomas

Hnd: Sir
                        
                        
                            
                            Williamsburg Feby 2d 1822—
                    May I once more intrude on your kindness and friendship to ask for some information, which I am induced to believe will be usefull in the settlement of my affairs in this country, which have been so long protracted. I believe from circumstances, which have recently came to Light, that my mother was a native born citizen of Virginia or of some one of the United States. My grand father I am informed came to this Country about the year 1771, and remained here perhaps until the year 1774, or 1775. My mother was married in 1787, at 1st; my wish is to ascertain this fact; and from your intimacy with the family, and my grand father I am induced to hope that your memory, or some Letter, or document in your possession will enable you to give me some informations on the subject. If I can ascertain that they were here in the year 1772 it would be evident that my mother was born here. I could find no evidence of her birth in England; while the Register of the birth of her sister is found there and all other circumstances necessary to be recorded concerning the family, and Dottr Bancroft informed me that he was under the belief that my mother was a native of this country.I trust, Sir, the natural claims which I have to the property of my grand mother, will be a sufficient excuse for the trouble I now give you.With my most sincere goood wishes for a continuation of health, and happiness, I remain with regard, and esteem Dr Sir Your Most Aff Ob Servant
                        Philip I. Barziza